Detailed Action
The following is a non-final rejection made in response to preliminarily amended claims received on June 12th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and by extension all claims dependent therefrom, is/are considered indefinite because it includes ambiguous language that makes the scope of what is claimed undefined, namely by way of the terms “optionally” and “preferably”. The claim asserts that the nose section is “preferably ogive-shaped” which makes it unclear whether or not the Applicant is requiring that the defined invention actually has an ogive-shaped nose since it appears to simply be a preference. Similarly, the Applicant states that “the projection and optionally the nose section are manufactured in one piece. Claims 2, 3, 7, 8, 9, 10, and 11 are further indefinite because they include additional limitations that are prefaced by the ambiguous qualifier “preferably”. Claim 7 is further indefinite since it appears to be incomplete. The claim states that the projection comprises “an opening angle of a shell of the projection, starting from cone tip or an end of the truncated cone, is at least 20% and preferably at most 90%, in particular 60%.” It is unclear what the percentages cited in the limitation are relative to. Claim 8 is further indefinite since it is unclear what the cited “radial annular dimension of the recess ground” is supposed to represent based on what is illustrated in the Applicant’s diagrams, namely Figs. 3 and 5. Claim 10 is further indefinite since it includes 
Further clarification and/or amendment is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2011/0030571 (hereinafter referred to in this section as “KOREA NUCLEAR ENGINEERING”, “KNE”, or simply as “the reference”).
Regarding claim 1, KNE teaches a projectile for ammunition, in particular rimfire ammunition1, comprising a preferably ogive-shaped nose section (52) and a projectile tail (40) which has an annular recess at an end face, an annular edge circumferentially surrounding the annular recess and radially outwardly delimiting the recess in the circumferential direction, and a projection (54) arranged in the annular recess and extending in the longitudinal direction of the projectile, wherein the annular edge, the 2).
Regarding claim 2, KNE teaches that the annular edge comprises a constant outer diameter (see Fig. 3).
Regarding claims 3 and 93, KNE teaches that the projection comprises a cross-section that at least in sections continuously tapers, wherein particularly the projection is conically, frustoconically, preferably partly spherically, in particular hemispherically, formed4, wherein particularly the projection is arranged concentrically with regard to the projectile length axis oriented in the longitudinal direction of the projectile (see Fig. 3).
Regarding claim 4, KNE teaches that the annular recess radially outwardly surrounds the projection in the circumferential direction and the projection particularly circumferentially merges directly into the ring edge (see Fig. 3).
Regarding claim 5, KNE teaches that the annular recess, starting from a transition contour, such as a transition edge, between the projection and the annular edge at least in sections continuously expands, wherein particularly a cross-section of the annular recess at least in sections continuously increases (see Fig. 3).
Regarding claim 6, KNE teaches that the projection protrudes the end face of the projectile tail in the longitudinal direction of the projectile, in particular for at most 50% of a caliber diameter (based on 
Regarding claim 11, KNE teaches an ammunition sleeve (via case 10) that the projectile is pressed into.
Regarding claim 12, KNE teaches that the nose section protrudes the ammunition sleeve in the longitudinal direction of the projectile (see Fig. 3).
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	

	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The projectile taught by the KNE reference is considered to be capable of being used with a rimfire based cartridge. It is neither structurally nor functionally limited to being used with a center-primer cartridge illustrated by the figures provided as exemplary diagrams. 
        
        2 Applicant should further note that where the prior art teaches a series of separate parts, any claim directed at combining those parts into a single monolithic structure is considered to an obvious modification; see MPEP 2144.04, sect. V, sub. sect. B
        
        3 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113 for guidance with respect to product-by-process limitations
        
        4 This limitation is also considered to a “product-by-process” type; see footnote [3]